Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 2, 2022

                                       No. 04-22-00623-CR

                              EX PARTE Luis Alfredo APARICIO

                         From the County Court, Maverick County, Texas
                                     Trial Court No. 3976
                           Honorable Mark R. Luitjen, Judge Presiding


                                          ORDER
       The State’s brief originally is due to be filed on December 5, 2022. On December 1,
2022, the State filed a motion for a thirty-day extension of time to file the brief. The State’s
motion is GRANTED, and the State is ORDERED to file its brief no later than January 4,
2023.

                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court